
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3331
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for universal intercountry
		  adoption accreditation standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Intercountry Adoption Universal
			 Accreditation Act of 2012.
		2.Universal accreditation
			 requirements
			(a)In generalThe provisions of title II and section 404
			 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.), and related
			 implementing regulations, shall apply to any person offering or providing
			 adoption services in connection with a child described in section 101(b)(1)(F)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(F)), to the same
			 extent as they apply to the offering or provision of adoption services in
			 connection with a Convention adoption. The Secretary of State, the Secretary of
			 Homeland Security, the Attorney General (with respect to section 404(b) of the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14944)), and the accrediting
			 entities shall have the duties, responsibilities, and authorities under title
			 II and title IV of the Intercountry Adoption Act of 2000 and related
			 implementing regulations with respect to a person offering or providing such
			 adoption services, irrespective of whether such services are offered or
			 provided in connection with a Convention adoption.
			(b)Effective
			 dateThe provisions of this
			 section shall take effect 18 months after the date of the enactment of this
			 Act.
			(c)Transition ruleThis Act shall not apply to a person
			 offering or providing adoption services as described in subsection (a) in the
			 case of a prospective adoption in which—
				(1)an application for advance processing of an
			 orphan petition or petition to classify an orphan as an immediate relative for
			 a child is filed before the date that is 180 days after the date of the
			 enactment of this Act; or
				(2)the prospective adoptive parents of a child
			 have initiated the adoption process with the filing of an appropriate
			 application in a foreign country sufficient such that the Secretary of State is
			 satisfied before the date that is 180 days after the date of the enactment of
			 this Act.
				3.Availability of collected fees for
			 accrediting entities
			(a)Section 403 of the Intercountry Adoption
			 Act of 2000 (42 U.S.C. 14943) is amended by striking subsection (c).
			(b)Report requirementSection 202(b) of the Intercountry Adoption
			 Act of 2000 (42 U.S.C. 14922(b)) is amended by adding at the end the
			 following:
				
					(5)Report on use of federal
				fundingNot later than 90
				days after an accrediting entity receives Federal funding authorized by section
				403, the entity shall submit a report to the Committee on Foreign Relations of
				the Senate and the Committee on Foreign Affairs of the House of Representatives
				that describes—
						(A)the amount of such funding the entity
				received; and
						(B)how such funding was, or will be, used by
				the
				entity.
						.
			4.DefinitionsIn this Act, the terms accrediting
			 entity, adoption service, Convention adoption,
			 and person have the meanings given those terms in section 3 of the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14902).
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
